*744ORDER ADOPTING THE REPORT AND RECOMMENDATIONS OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 6)
TIMOTHY S. BLACK, District Judge.
This case is presently before the Court on the Report and Recommendations of the United States Magistrate Judge Michael J. Newman (Doc. 6), wherein the Magistrate Judge recommended that Defendant’s plea of guilty to Counts One, Two, Three and Four of the Information (Doc. 2) be accepted by the Court and that Defendant be found guilty as charged in such Counts. The parties filed no objections to the Report and Recommendations of the Magistrate Judge, and the time for filing objections expired November 28, 2011.
The Court, having reviewed the matter de novo, determines that the Report and Recommendations (Doc. 6) of the United States Magistrate Judge should be and is hereby ADOPTED in its entirety. Defendant is hereby adjudged GUILTY of Counts One, Two, Three and Four of the Information.
IT IS SO ORDERED.
REPORT AND RECOMMENDATIONS
MICHAEL J. NEWMAN, United States Magistrate Judge.
This case came on for hearing on Wednesday, November 9, 2011. The United States was represented by Assistant United States Attorney William Schenck for Sheila Lafferty and Defendant was represented by Assistant Federal Public Defender Thomas Anderson. The case was referred to the undersigned under Fed. R.Crim.P. 59 for arraignment, waiver of indictment and plea proceedings. Defendant orally consented to proceed before the United States Magistrate Judge for this proceeding.
Defendant, through counsel, knowingly, intelligently, and voluntarily waived indictment.
The undersigned examined Defendant under oath as to his understanding of the Plea Agreement and the effect of entering a plea pursuant to that Agreement. Having conducted the colloquy, the Magistrate Judge is persuaded the Defendant understands the rights waived by entering a guilty plea and is competent to do so. The Magistrate Judge also concludes that execution of the Plea Agreement, which was acknowledged in open court, is Defendant’s voluntary, knowing, and intelligent act. It is therefore respectfully recommended that the Plea Agreement be accepted.
Defendant, having executed the Plea Agreement, tendered a plea of guilty to the offenses charged in the Information. The Magistrate Judge concludes the guilty plea is knowing, intelligent, and voluntary and that the Statement of Facts made a part of the Plea Agreement, whose truth Defendant acknowledged, provides a sufficient factual basis for a finding of guilt. It is therefore respectfully recommended that the guilty plea be accepted and Defendant be found guilty as charged in the Information.
Anticipating the District Court’s adoption of this Report and Recommendations, the Magistrate Judge referred the Defendant for a pre-sentence investigation, remanded him to the custody of the United States Marshal, and set sentencing for March 8, 2012, at 11:30 A.M. in Courtroom 2, Dayton, before Judge Timothy S. Black. November 10, 2011